DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 19 Apr 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 6 line 12, filed 19 Apr 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 20 Jan 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 6 line 15, filed 19 Apr 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 20 Jan 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 6 line 20, filed 19 Apr 2022, with respect to claim 8 have been fully considered and are persuasive.  The rejection of 20 Jan 2022 has been withdrawn. 
Applicant's arguments filed Remarks page 6 line 23 have been fully considered but they are not persuasive. Absent further recited limitations, ‘a permanently open channel’ is interpreted as a patently equivalent to a nozzle, orifice or opening. 
Applicant’s arguments, see Remarks page 7 line 2, filed 19 Apr 2022, with respect to claim 10 have been fully considered and are persuasive.  The rejection of 20 Jan 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 5, filed 19 Apr 2022, with respect to claim(s) 14, 18 and 19 have been fully considered and are persuasive.  The rejection(s) of 20 Jan 2022 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites on line 2 – “connected to a pipe handler elevator with a flexible bellows”; however Fig 2 illustrates bellows (#37) on the filling pipe not on the pipe handler elevator (#22). The instant specification (page 10 line 33) recites “Figure 4 shows a preferred variant, also with a basis in the version shown in figure 2. The filling pipe comprises a permanent pipe section #34 with an upper bellow #37 …”. The examiner is taking the understanding that the bellows is on the flexible pipe. Clarification or correction is requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokley (USP 5,191,939).
Regarding claim 1, Stokley discloses a method for supply of liquid (‘drilling mud’) from a liquid storage comprising: 
from a deck (#12 – rig floor) on an installation (#10 – rig), conveying the liquid down a casing string (#32) in a well (Col 2 line 28 – “casing positioned within a well”) with the help of a pipe handler (Fig 1) comprising an elevator (#26), and 
supplying (Col 2 line 31 – “filling the casing with mud during the casing run-in operation”) the liquid via an uppermost casing (Fig 1) of the casing string, 
wherein the liquid is supplied via a filling pipe (Fig 2 #30) to the uppermost casing during screwing (Col 10 line 44 ‘casing string becomes stuck while installing casing string downhole with circulator latched in the up position’) of the uppermost pipe into the casing string (#32) where the filling pipe is extended (Fig 5) during the liquid supply until the casing string is lowered down (Col 1 line 38 – “drilling fluid is typically circulated into the top of the casing string to achieve the washing operation, at which time the casing can be further lowered simultaneously or subsequently into the well bore”) a position where it is locked to the deck, and there is added liquid to a suitable level (“in most instances, a fill line from the existing mud pumps is manually placed into the exposed upper end of the casing string to fill the casing at desired intervals with fluid” – Col 1 line 61) in the casing string, 
wherein the filling pipe (Fig 2 #30) comprises a telescopically, axially moveable pipe end part (#54 upper sub, #76 lower sub, and 84 guide member) with a constricted outlet (#92 - slots and #63 - piston) which leads to the pipe end part being pushed axially outwards (Fig 5) and extends the filling pipe when the liquid is supplied (Fig 5) under pressure, so that the pipe end part is pushed outwards against a prestressing force (#67 spring), and is pulled back (Fig 6) by said prestressing force when the liquid supply stops.
Regarding claim 10, Stokley discloses a device (Fig 1 or 7) for delivery (“inputting fluid into the uppermost end of a casing string gripped by an elevator supported from a traveling block … may also be used to fill the casing string as it is lowered into the wellbore” – abstract) of liquid to a casing (#32) in a well, the device comprising a filling pipe (Fig 2 #30)
wherein the filling pipe comprises: 
an inner pipe (#40), 
a pipe end part (#54 upper sub, #76 lower sub, and 84 guide member) comprising a constricted liquid outlet (#92 – slots and piston #63) configured (Col 6 line 2 pressurized fluid to inflate packer and Fig 5) to set up an overpressure in the filling pipe during the delivery of the liquid, and 
a body (#52 and #74) mutually connects the pipe end part [#84] and the inner pipe,
wherein: 
the pipe end part [#54, #76 and 84] of the filling pipe is telescopically extendable (Fig 4 vs. Fig 5) and can be pushed outwards (Fig 5) during liquid supply and then withdrawn (Fig 6), and
the body is configured to be prestressed (via #67 spring and elastomeric resistance of Fig 5 #52) during the extension of the pipe end part, and which can pull the pipe end part back.
Regarding claim 2, Stokley discloses wherein the prestressing force (#67 – spring) is provided to the pipe end part [#54 upper sub, #76 lower sub, and 84 guide member] which is connected with an inner pipe (#40) of the filling pipe [Fig 2 #30] by a spring that is stretched together (interpreted as stretched apart) as the pipe end part is extended (Fig 5 and “with the ball #91 is place, the application of mud pressure in line 29 will drive the piston downward, compressing the spring and providing fluid communication between the slots #92 and gap #74 to inflate the sealing element. As explained subsequently, the casing circulator as shown in Fig 2 thus has the advantage of using drilling fluid to both set the casing circulator and wash fluid to the lowermost end of the casing string” – Col 6 line 59) when the liquid is supplied under pressure, and the spring contributes (Col 6 line 42 – “spring biases the piston to a position such that the seal Is above the slots when no downward fluid pressure is applied to the piston”) to pull the pipe end part back to the initial position when the liquid pressure ceases.
Regarding claim 3, Stokley discloses wherein: 
the prestressing force [#67 and #52] is provided by a closed gas-filled volume (Fig 2 #74) which is defined by an inner pipe (#40) of the filling pipe and the pipe end part [#54, #76 and 84], and 
said closed gas-filled volume is configured to be compressed [Col 6 line 60] when the pipe end part is pushed forwards (Fig 5) as a consequence of the increased liquid pressure, and 
the pipe end part is returned (Fig 6) as a consequence of gas expansion when the liquid pressure decreases (“spring #67 biases the piston to a position such that the seal #65 is above the slots #92 when no downward fluid pressure is applied to the piston” – Col 6 line 42).
Regarding claim 4, Stokley discloses wherein: 
an inner pipe (#40) of the filling pipe and the pipe end part [#54, #76 and 84] are mutually connected by an elastic body (#52 – inflation element) which is configured to provide the prestressing force (as element is radially expanded – Fig 5), and 
said elastic body is stretched and tensioned when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part returns (Fig 6) the elastic body when the liquid pressure decreases.
Regarding claim 5, Stokley discloses wherein an elastic band (Fig 2 #52) is used as the elastic body, such as made from a rubber material.
Regarding claim 6, Stokley discloses wherein the constricted outlet [#92 – slots and #63 piston] comprises a valve (interpreted a sliding sleeve valve) which switches the liquid inflow between a full outflow (elements separated) and a minimum outflow (elements blocking flow – Fig 2).
Regarding claim 7, Stokley discloses wherein the valve switches to a closed position (Fig 2) with its minimum opening when the pipes are pulled together telescopically (Fig 2), and to full opening (Fig 5) when the pipes are pushed out.
Regarding claim 8, Stokley discloses wherein a minimum outflow is provided by a through-running channel in the valve, which is permanently open for liquid flow (Col 6 line 49 – “casing circulator #30 may be used to fill the casing string #32 with the latch #47 retained in engagement by bolt #51 holding the finger #55 in the slot #62, thereby maintaining the slots #92 exposed and below the seals #80” best understood when viewing Fig 2).
Regarding claim 9, Stokley discloses wherein the filling pipe [#30] is screwed into coupling threads of a saver sub (#34 support or pup joint #28) and is set up between (Fig 1) the pipe handler elevator's downwardly extending struts (#24), 
so that the constricted outlet [#92 slots and #67 piston) is lying above or adjoining the locking collar (Fig 5 #26) which locks onto each new casing section (#32 top section) that is fitted in the casing string (#32).
Regarding claim 11, Stokley discloses wherein the body [#52 elastic member and #74] comprises a spring (interpreted as a biasing resistance to change in shape).
Regarding claim 12, Stokley discloses wherein the body [#52/74] is a volume (#74) defined by the inner pipe [#40] and the pipe end part [#54, #76 and 84] which is filled with gas and configured to be compressed when the pipe end part is pushed forwards (Fig 5 - Col 6 line 60) as a consequence of the increased liquid pressure, and 
to be pulled back (Fig 6) as a consequence of gas expansion when the liquid pressure decreases (Col 6 line 42).
Regarding claim 13, Stokley discloses wherein the body is an elastic body (interpreted as comprising an elastic body). 
said body is stretched and tensioned (Fig 5 explained Col 6 line 63) when the pipe end part is pushed forwards (Fig 5) as a consequence of the increased liquid pressure, and 
the pipe end part is pulled back by the elastic body when the liquid pressure decreases (Col 6 line 42 – “spring #67 biases the piston to a position such that the seal #65 is above the slots #92 when no downward fluid pressure is applied to the piston”. It is noted that the inflation element #52 would exhibit some additional biasing as the elastomeric element would return to shape of Fig 2).
Regarding claim 14, Stokley discloses wherein the filling pipe [#30] comprises the inner pipe [#40], a pipe part (#51 – release bolt) which is manually displaceable on an external surface of the inner pipe and an articulated part (#55 projecting finger), and 
the body comprises a spring (#67) connecting the pipe end part with the inner pipe part.  
Regarding claim 15, Stokley discloses wherein the pipe end part [#54, #76 and 84] comprises a throttle valve (#92 and #63 – sliding sleeve valve) that can be reset between a closing position (Fig 2) and an open position (‘maintained open with latch #47’ explained Col 6 line 52) for liquid outflow.
Regarding claim 16, Stokley discloses wherein a minimum outflow is provided by a channel (#38 – central bore) that runs through the valve, which is permanently open (Col 6 line 52) for liquid flow.
Regarding claim 18, Stokley discloses wherein the filling pipe comprises the inner pipe, a pipe part (#51 – release bolt) which is manually displaceable on an external surface of the inner pipe and an articulated part (#55 – projecting finger), and 
the body [#52 and 74] is a volume defined by the inner pipe [#40] and the pipe end part [#54, #76 and 84] which is filled with gas and configured to be compressed (Col 6 line 60) when the pipe end part is pushed (Fig 5) forwards as a consequence of the increased liquid pressure, and to be pulled back (Fig 6 – Col 6 line 42) as a consequence of gas expansion when the liquid pressure decreases.
Regarding claim 19, Stokley discloses wherein the filling pipe [#30] comprises the inner pipe [#40], a pipe part (#51 – release bolt) which is manually displaceable on an external surface of the inner pipe and an articulated part (#55 projecting finger), and 
the body [#52 and 74] is an elastic body and said body is stretched and tensioned (Fig 5) when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part is pulled back (Fig 6) by the elastic body when the liquid pressure decreases.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stokley in view of Mansure (USP 6,182,755).
Regarding claim 17, as best understood by the examiner in regard to the indefinite rejection above, Stokley discloses the device according to claim 10, wherein the filling pipe [#30] is connected to a pipe handler elevator (#26); however does not disclose, teach or suggest a flexible bellows.
Mansure teaches a flexible bellow seal (Fig 5 #18) used to seal (Fig 2-4 or Fig 8) against the inner surface of casing.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of bellow seal of Mansure for the seal (#52) of Stokley. 
The simple substitution of one known element for another producing a predictable result renders the claim obvious because either element would be able to seal the annulus of the casing outside of the filling pipe.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        22 Jul 2022